Birdsong, Judge.
Michael Harris was convicted of forgery in the first degree and sentenced to serve five years. He moved for a new trial asserting the general grounds. He brings this appeal enumerating as error the denial of his motion for new trial still arguing the general grounds. Held:
In substance Harris argues that the evidence was insufficient to sustain the findings of guilt. The only real issue was whether at the time Harris presented the check for encashment, Harris knew that the check had been forged and whether Harris intended to defraud the victim.
As to the general grounds, this court is bound by the "any evidence” rule and must accept the state’s version of the evidence, as was done by the jury and the trial judge. Rhodes v. State, 239 Ga. 257, 259 (236 SE2d 609); Dunn v. State, 141 Ga. App. 853 (1) (234 SE2d 687). The evidence of the single issue was in conflict, the jury resolved the issue against the appellant, and the evidence adequately supports the verdict of the jury. Griffin v. State, 237 Ga. 532 (228 SE2d 908). The trial court properly denied the motion for new trial based on the general grounds.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.